Per curiam.
In accordance with RSA 491:17 and Supreme Court Rule 9, the Superior Court {Cann, J.) transferred without ruling the following question to this court: “Does New Hampshire RSA 281:37 Hearings and Awards limit the hearing on appeal to the evidence introduced at the Labor Department hearing?” We answer that in an appeal to the superior court under RSA 281:37, the parties may introduce all evidence admissible generally under the evidentiary and procedural rules that apply to superior court trials.
This question arises in an appeal filed by the plaintiff seeking reversal of a decision of the labor commissioner dated September 27, 1983. The commissioner denied the plaintiff’s workers’ compensation claim based on injuries allegedly suffered while she was employed by the defendants. After the filing of the appeal, the defendants requested that the plaintiff submit to an additional medical examination. Upon the plaintiff’s refusal, the defendants filed a *716motion for discovery seeking to compel the plaintiff to submit to the exam. The plaintiff objected to this motion, claiming that the appeal provided by RSA 281:37 was limited to a rehearing of the evidence introduced at the labor department hearing. The superior court granted the defendants’ motion and then ordered this interlocutory transfer.
RSA 281:37,1, provides in relevant part that
“[i]n the event of a controversey as to the responsibility ... for the payment of compensation . . . , any party . . . may petition the labor commissioner . . . for a hearing and award.... At such hearing ... it shall be incumbent upon all parties to present all available evidence. ... An appeal from a decision of the commissioner . . . may be taken to the superior court.... At such hearing a full trial shall be had before a justice of the superior court....”
When faced, as we are now, with a question of statutory interpretation, we must determine legislative intent. Corson v. Brown Prods., Inc., 119 N.H. 20, 23, 397 A.2d 640, 642 (1979). The statutory language is “the touchstone of the legislature’s intention.” Greenhalge v. Town of Dunbarton, 122 N.H. 1038, 1040, 453 A.2d 1295, 1296 (1982) (citations omitted). “Where the language of a statute is plain, we will give the words their usual and customary meaning.” State v. Peabody, 121 N.H. 1075, 1077, 438 A.2d 305, 307 (1981) (citation omitted).
“Full trial” is a clear phrase, which in normal English usage is understood to mean a trial in which all relevant evidence may be introduced, unless it must be excluded under the applicable evidentiary and procedural rules of the court. The extent of the evidence which may be presented at the “full trial” is not limited by the duty imposed upon the parties to present “all available evidence” at the labor department hearing. The legislature intended only to provide a “quick informal hearing” at the administrative level while providing the right to “obtain a more formal and extensive hearing” before the superior court. Knight Broadcasting Co. v. Kane, 109 N.H. 565, 567, 258 A.2d 355, 356 (1969). The legislature knows how to limit the scope of appeal in cases originating before an administrative agency, compare RSA 282-A:56 (Supp. 1985) with RSA 282-A:64 and :67 (Supp. 1985). It has not done so in this instance, and “full trial” will not be read to exclude from the full trial any evidence not presented at the administrative hearing.

Remanded.

Souter, J., dissented.